


Exhibit 10.14
 
EXECUTION VERSION


AMERICAN REALTY CAPITAL HOSPITALITY PORTFOLIO SMT, LLC
c/o American Realty Hospitality Trust, Inc.
405 Park Avenue
New York, NY 10022


August 21, 2015




Summit Hotel OP, LP
Each of the Sellers listed on Schedule 1
c/o Summit Hotel Properties, Inc.
12600 Hill Country Blvd, Suite R-100
Austin, Texas 78738


Reference is made to that certain Real Estate Purchase and Sale Agreement, dated
June 2, 2015 (the “Agreement”), by and among the sellers listed on Schedule 1
thereto, Summit Hotel OP, LP and American Realty Capital Hospitality Portfolio
SMT, LLC, as amended by that certain letter agreement, dated July 15, 2015, by
and among certain parties to the Agreement. Capitalized terms used but not
otherwise defined herein shall have the meanings set forth in the Agreement.


Sellers and Purchaser desire to include certain additional terms, as well as
modify certain provisions, within the Agreement, and have agreed to amend the
Agreement to reflect such additions and modifications on the terms and
conditions set forth in this Amendment.


Accordingly, we hereby agree with you as follows and the Agreement shall be
deemed amended in accordance with Section 14.4 thereof:


1.
Extension of Closing Date.

a.
Section 4.1(i) of the Agreement is hereby amended and restated in its entirety
to read as follows:

“the First Pool Assets (the “First Pool Closing”) shall occur through escrow at
4:00 p.m. (New York time) on September 30, 2015, or at such later date as the
First Pool Closing may be adjourned or extended (including, without limitation,
as set forth






--------------------------------------------------------------------------------




in Section 3.1.3 and this Section 4.1) in accordance with the express terms of
this Agreement (the “First Pool Closing Date”); and”
b.
The final paragraph of Section 4.1 of the Agreement is hereby amended and
restated in its entirety to read as follows:

“Notwithstanding anything to the contrary set forth herein, Purchaser shall have
the right, in its sole and absolute discretion (and without prejudice to any of
its rights under this Agreement), to (A)(x) extend the First Pool Closing Date
for a period of up to 10 Business Days following September 30, 2015 upon prior
written notice to Sellers given at least 10 days prior to September 30, 2015 and
(y) if the extension set forth in clause (A)(x) above is exercised by Purchaser,
upon 5 days’ prior written notice to Sellers, and subject to the approval of
Sellers (which approval shall not be unreasonably withheld, conditioned or
delayed), extend the First Pool Closing Date for a period of up to an additional
15 days and (B) extend the Second Pool Closing Date for a period of up to the
earlier of (i) March 7, 2016 and (ii) 180 days after the First Pool Closing Date
upon at least 10 days’ prior written notice to Sellers.”
2.
Amendment to Section 4.7.6. Section 4.7.6 of the Agreement is hereby amended and
restated in its entirety to read as follows:

“The project management firms agreed upon by Purchaser and Sellers provided
their pricing estimates of the costs for the Required PIPs (each, a “Project
Firm PIP Estimate”) for all of the Hotel Assets (i.e., the First Pool Assets and
the Second Pool Assets) to be purchased at the First Pool Closing and Second
Pool Closing. The Purchase Price shall be reduced by $2,433,048 (such reduction
to be allocated among the Hotel Assets by multiplying such amount by a fraction
the numerator of which is the Seller PIP Estimate in respect of such Hotel
Assets and the denominator of which is the Seller PIP Estimate for all the Hotel
Assets).”
3.
Amendment to Section 4.7.7. Section 4.7.7 of the Agreement is hereby deleted in
its entirety and replaced with the words “[Reserved]”.

4.
Amendment to Section 4.7.8. Section 4.7.8 of the Agreement is hereby amended and
restated in its entirety to read as follows:

“Since the Hotel Assets are to be acquired in multiple closings, the Purchase
Price adjustment pursuant to Section 4.7.6 shall be allocated as follows:
$1,298,919 at the First Pool Closing and $1,134,129 at the Second Pool Closing.






--------------------------------------------------------------------------------




5.
Amendment to Schedule 2. In order to reflect the adjustment to the Purchase
Price pursuant to Section 2 of this letter agreement, Schedule 2 of the
Agreement is hereby deleted in its entirety and replaced with Schedule 2 to this
letter agreement.

6.
Amendment to Exhibit I. Exhibit I of the Agreement is hereby deleted in its
entirety and replaced with the words “[Reserved]”.

7.
Required Expenditures. During the period following August 21, 2015 until the
date of the final closing under the Agreement and the Other Summit Agreement (as
defined below), the Sellers party hereto, together with the sellers party to the
other Purchase and Sale Agreement with Purchaser dated as of June 2, 2015 (the
“Other Summit Agreement”), agree to incur and spend an aggregate of $500,000 for
third party out-of-pocket expenditures contemplated by the Required PIPs (“PIP
Expenditures”). For the avoidance of doubt, PIP Expenditures shall not include
overhead or other internal expenses of Sellers or Summit and shall be without
profit or markup to Sellers or Summit but shall include third party costs
associated with shipping, delivery and labor for installation. All PIP
Expenditures shall be documented and Sellers shall provide Purchaser with
reasonable evidence of all PIP Expenditures promptly following the making of
such expenditures. In the event that at the Second Closing the aggregate
documented PIP Expenditures incurred and expended following the date of this
letter agreement are less than $500,000, Purchaser shall receive a credit
against the applicable Purchase Price at the Second Pool Closing in the amount
of such deficiency. If the Agreement is terminated prior to the Second Pool
Closing Date for any reason other than a default by Purchaser, the Sellers and
the sellers under the Other Summit Agreement shall jointly and severally pay
such deficiency to Purchaser within 2 Business Days following such termination.
Summit hereby guarantees to Purchaser the due and punctual payment and
performance of Sellers’ obligations under this Section 7, and the sellers under
the Other Summit Agreement are concurrently herewith executing a letter
agreement with Purchaser to confirm their obligations hereunder. For the
avoidance of doubt, in the event that the aggregate documented PIP Expenditures
are greater than $500,000, there shall be no increase in the Purchase Price
pursuant to this Section.

8.
Amendment to Section 8.2.1(h). Section 8.2.1(h) of the Agreement is hereby
deleted in its entirety and replaced with the words “[Reserved]”.

9.
Amendment to Section 8.2.1(j). Section 8.2.1(j) of the Agreement is hereby
deleted in its entirety and replaced with the words “[Reserved]”.

Counterpart Originals. This letter agreement may be executed in several
counterparts, each of which shall be deemed an original, and such counterparts
shall together constitute one and the same agreement.






--------------------------------------------------------------------------------




Please confirm your agreement with the foregoing by signing and returning the
enclosed execution counterpart of this letter.


Very truly yours,


AMERICAN REALTY CAPITAL PORTFOLIO
SMT, LLC


By: /s/ Paul C. Hughes
Name: Paul C. Hughes
Title: Authorized Signatory


AGREED AND ACCEPTED AS OF THE DATE
FIRST ABOVE WRITTEN:


SUMMIT HOTEL OP, LP
(Individually and in accordance with Section 14.20 of the Agreement on behalf of
each Seller)


By: SUMMIT HOTEL GP, LLC, its general partner


By: SUMMIT HOTEL PROPERTIES, INC., its sole member




By: /s/ Christopher Eng
Name: Christopher Eng Title: Secretary












--------------------------------------------------------------------------------




Schedule 1


Sellers/Hotels




State of
COUNT OWNER Formation LOCATION
1 Summit Hospitality I, LLC Delaware Hampton Inn - Medford, OR
1 Summit Hotel OP, LP Delaware DoubleTree - Baton Rouge, LA
1 Summit Hospitality I, LLC Delaware Fairfield Inn & Suites - Baton Rouge, LA
1 Summit Hospitality I, LLC Delaware Springhill Suites - Baton Rouge, LA
1 Summit Hospitality I, LLC Delaware TownePlace Suites - Baton Rouge, LA
1 Summit Hotel OP, LP Delaware Hampton Inn & Suites - El Paso, TX
1 Summit Hotel OP, LP Delaware Hampton Inn - Ft. Wayne, IN
1 Summit Hospitality I, LLC Delaware Residence inn - Ft. Wayne, IN
1 Summit Hotel OP, LP Delaware Courtyard - Flagstaff, AZ
1 Summit Hotel OP, LP Delaware Springhill Suites - Flagstaff, AZ
1 Summit Hospitality I, LLC Delaware Fairfield Inn & Suites - Spokane, WA
1 Summit Hospitality I, LLC Delaware Fairfield Inn & Suites - Denver, CO
1 Summit Hotel OP, LP Delaware SpringHill Suites - Denver, CO
1 Summit Hospitality I, LLC Delaware Hampton Inn - Ft. Collins, CO
1 Summit Hospitality I, LLC Delaware Fairfield Inn & Suites - Bellevue, WA
1 Summit Hotel OP, LP Delaware Hilton Garden Inn - Ft. Collins, CO
16











--------------------------------------------------------------------------------




Schedule 2










